EXHIBIT I
 

SIA Endorsed Aventura

Moreover, just 2 years ago, amidst the crime spree the US

government alleges, SIA firmly endorsed Aventura as having a

"strong history as an innovative manufacturer”:

IPVM
SIA. <Aventura

“Headquartered in Commack, New York, Aventura Technologies
Inc. has a strong history as an innovative manufacturer of
hardware and software products and peripheral solutions for
government, military and enterprise.”

December 14.2017
[emphasis added)

And, yet, hours after the US government announced criminal charges
against Aventura, SIA cowardly deleted their endorsement of
Aventura.

Q  @ securityindustry.org/2017/12/14/sia-new-member-profilefaventurat.

Te

 

SORRY! THAT PAGE DOESN'T SEEM TO EXIST.
